Citation Nr: 1707030	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material and evidence has been received to reopen a service connection claim for a bipolar disorder, claimed as depression.

2.  Entitlement to higher initial ratings for migraines and atypical headaches, currently rated as 30 percent disabling effective October 12, 2010; and rated 
50 percent disabling effective February 26, 2016.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1992; November 1993 to March 1994; and April 1994 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2012; a statement of the case was issued in December 2012; and a substantive appeal was received in December 2012.   

The Veteran presented testimony at a Board hearing in October 2016 as well as a Decision Review Officer in April 2014.  Transcripts of these hearings are associated with the Veteran's claims folder. 

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of Clemons, and in view of the diagnosis of bipolar disorder and depression, the Board has expanded the reopened issue to include any acquired psychiatric disability.  

The Board notes that the Veteran also appealed the issue of whether new and material and evidence has been received to reopen a service connection claim for migraine headaches.  In November 2013, the RO reopened the claim and granted service connection for migraine and atypical headaches.  The granting of service connection constitutes a complete grant of the claim; and the issue of entitlement to service connection is not before the Board.  

However, in November 2013, the Veteran filed a timely notice of disagreement with regards to the noncompensable rating assigned.  The RO has since issued rating decisions in June 2014 and May 2016 that have increased the rating to 30 percent effective October 12, 2010, and to 50 percent effective February 26, 2016.  Neither of these rating decisions constituted a complete grant of the Veteran's contentions regarding a higher initial rating.  This issue will be address further in the Remand section below.



FINDINGS OF FACT

1.  In May 2004, the RO denied the Veteran's claim for service connection for bipolar disorder, also claimed as depression.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the May 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence is in equipoise regarding whether the Veteran's current psychiatric, to include bipolar disorder, disability began during service.  


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision, which denied the Veteran's service connection claim for bipolar disorder, also claimed as depression, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156.

2.  Evidence received since the May 2004 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include bipolar disorder and depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of service connection for a psychiatric disorder, to include bipolar disorder and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

A previously denied claim may be reopened by the submission of new and material evidence. 3 8 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for bipolar disorder, also claimed as depression, was denied in a May 2004 RO decision.  The Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (stating new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).   

The evidence on record at the time of the May 2004 denial included the service treatment records and private treatment records from Dean Medical Center.  The service treatment records contain an undated report in which the Veteran reported headaches, loss of balance, vertigo, general malaise, weakness, and somnolence They also include a normal entrance examination dated September 1993 (for the Veteran's second period of service); and an examination dated September 1998.  Finally, they include a December 2003 correspondence in which Dr. S.S. stated that he treated the Veteran for stress.  The Veteran described what was probably major depression dating back to 2000.  Dr. S.S. discussed referral for psychiatric evaluation regarding possible bipolar disorder.     

Private treatment reports reflect that in December 2001, the Veteran reported anxiety about flying.  He stated that his most recent flight was 7-8 years earlier.  He was diagnosed with depression in March 2003 and possible bipolar disorder in April 2003.  In April 2003, the Veteran was also noted to have a long history of mood swings.  Shortly after these diagnoses, the Veteran was discharged from the Air National Guard due to these conditions. 

The basis for the denial was the fact that there was no psychiatric diagnosis in the active duty service records, and there was no link between his diagnoses and service.  

The Board notes that some service treatment records from the Veteran's active duty and Air National Guard duty as well as private medical records dated from September 15, 1981 to February 12, 2004 were received after the May 2004 rating decision.  In light of this, the RO reviewed these records and issue a June 2004 rating decision indicating no change was warranted to the May 2004 rating decision. 

Evidence received since the May 2004 rating decision includes a September 2010 correspondence from Dr. R.L. in which Dr. R.L. stated that the Veteran's headaches may have been a manifestation of mental illness; and that it is "quite likely that [the Veteran's] bipolar illness was present and effecting him during his time in active service."  Additionally, as noted earlier, the RO granted service connection for migraine and atypical headaches. 

The Board finds that the September 2010 correspondence from R.L. (along with the Veteran's October 2016 hearing testimony, and the fact that the Veteran has been service connected for headaches) constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis in service.  The September 2010 correspondence notes that the Veteran may have shown signs of a mental disorder in service and related his current disorder to his service.  

Additionally, the new evidence introduces a new theory of entitlement to service connection:  service connection secondary to the Veteran's service-connected headaches.  The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  However, in this case, the Veteran has provided new evidence in the form of a positive nexus opinion.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened and the reopened claim will consider secondary service connection.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The active duty service treatment records failed to reflect any findings attributed to a psychiatric disability.  However, the records do reflect complaints of headaches, loss of balance, vertigo, general malaise, weakness, and somnolence.  

The Veteran submitted a September 2010 correspondence from Dr. R.L. in which Dr. R.L. stated that the Veteran's headaches may have been a manifestation of mental illness; and that it is "quite likely that [the Veteran's] bipolar illness was present and effecting him during his time in active service." 

The Veteran underwent a VA examination in September 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that "it is at least as likely as not that the Veteran meets the DSM-IV diagnostic criteria for a diagnosis of Bipolar Disorder I with mild impairment.  The Veteran reported, and records are consistent with, onset around 2000, years after active duty service, while the Veteran served in the National Guard."  On that basis, the examiner found that it was less likely than not that the Veteran's bipolar disorder was incurred in or caused by his active duty military service.  

At the time of the September 2013 VA examination, the Veteran was not yet service connected for headaches.  Consequently, the September 2013 examiner did not render an opinion regarding secondary service connection.  

The Veteran underwent another VA examination in December 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran continued to meet the DSM-V diagnostic criteria for mild bipolar disorder.  The examiner found that the Veteran's psychiatric disorder was less likely as not proximately due to or the result of his service connected migraine headache disorder.  The examiner noted that the Veteran reported migraine headaches years prior to the first recorded mention of any psychiatric symptoms.  The examiner also noted that migraine disorder is not commonly recognized as an etiological trigger for bipolar disorder.

However, the examiner went on to state that mood swings associated with bipolar disorder and endorsed by the Veteran appear to be directly related to ongoing social and occupational stressors in his life, including stress related to his military service. He went on to explain that bipolar disorder typically manifests in young adulthood, and, based on the Veteran's report, it is at least as likely as not that he began to experience initial mild symptoms when he was on active duty from 1985 until 1992 even if they were not documented.  The examiner also noted that service treatment records confirm that in 2003, the Veteran was declared non-deployable and was medically retired from the Air National Guard with a listed disqualifying defect of bipolar disease.  The examiner found that it is at least as likely as not that stress associated with his position for the Air National Guard exacerbated his bipolar disorder and contributed to his difficulties in completing his military duties at the time leading to his medical discharge.

The Board notes that there are several conflicting opinions.  The opinion of R.L. weighs in favor of the Veteran's claim.  The opinion of the September 2013 VA examiner weighs against the claim; but does not address the issue of secondary service connection.  Finally, the opinion of the December 2015 VA examiner weighs against a service connection claim based on secondary service connection; but it ultimately weighs in the Veteran's favor in regards to service connection on a direct basis.    

The Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 
5 Vet. App. at 69.  Accordingly, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case. A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  A VA examiner, however, need not discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

 The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 
25 Vet. App. 231, 241-42 (2012).  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  Consequently, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  Id.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board has considered the positive and nexus opinions provided by Dr. R.L., the September 2013 VA examiner, and the December 2015 VA examiner.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez.  In particular, both VA examiners were fully aware of the pertinent factual premises, and each thoroughly summarized the medical evidence.  Both rendered fully articulated opinions that were supported by reasoned analysis.  

The Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for a psychiatric disorder, to include bipolar disorder and depression is warranted.


ORDER

New and material evidence having been received, the Veteran's service connection claim for a psychiatric disability, to include bipolar disorder and depression is reopened.

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and depression, is granted.  


REMAND

As noted in the introduction, in a November 2013 rating decision, the RO granted service connection for migraine and atypical headaches.  In November 2013, the Veteran filed a timely notice of disagreement on a VA Form 21-0958 with regards to the noncompensable rating assigned. On this form, he check the box for "Evaluation of Disability" under the heading "Area of Disagreement."  Although the RO issued several rating decisions in which it increased the Veteran's rating; it has yet to issue a statement of the case that addresses the issue of entitlement to an increased rating.  The Board notes that the June 2016 statement of the case only addressed the issue of whether an earlier effective date was warranted for the increased rating.  Indeed, it did not list Diagnostic Code 8100 for headaches.  Consequently, the issue must be remanded for the issuance of a statement of the case regarding the rating issue.  See 38 C.F.R. § 19.9(c) (2016); Manlincon v. West, 12 Vet. App. 238, 241 (1999) (stating that where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case).  

Accordingly, the case is REMANDED for the following action:

Issue of a statement of the case, on the issue of entitlement to higher initial ratings for migraine and atypical headaches.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to perfect an appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


